Exhibit 10.1

 

SECOND AMENDMENT  TO EMPLOYMENT AGREEMENT

 

This Second Amendment (the “Amendment”) to that certain Employment Agreement,
dated as of February 5, 2010, which was subsequently amended as of August 11,
2010 (collectively, the “Employment Agreement”), by and between Air Lease
Corporation, a Delaware corporation (the “Company”), and Steven F. Udvar-Házy
(the “Executive”), is made as of May 30, 2013.  Any capitalized term not defined
in this Amendment shall have the meaning set forth in the Employment Agreement.

 

WHEREAS, the Company and the Executive desire to extend the Term of the
Employment Agreement; and

 

WHEREAS, the Company and the Executive desire to amend certain other provisions
of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.              Term.  Section 1 of the Employment Agreement shall be amended to
change the “End Date” from “June 30, 2013” to “June 30, 2016.”

 

2.              Additional Three-Year Service Completion Bonus. 
Section 3.2(d) of the Employment Agreement shall be amended by adding the
following sentence at the end of such section:

 

“If the Executive is employed by the Company on the sixth anniversary of the
Effective Date, the Executive shall receive a bonus in an amount equal to ten
percent (10%) of the Executive’s then current rate of Annual Salary, payable in
a lump sum on the tenth (10th) business day thereafter.”

 

3.              Deferred Bonus Plan.  Section 3.2(e) of the Employment Agreement
shall be amended by adding the following sentence at the end of such section:

 

“If determined by the Compensation Committee, such bonus shall be granted
pursuant to the terms and conditions of the Air Lease Corporation 2013 Cash
Bonus Plan, as such plan may be amended from time to time (or any successor
plan) and subject to the terms and conditions of the Company’s Amended and
Restated Deferred Bonus Plan.”

 

4.              Treatment of Deferred Bonus Award in Year of Termination upon a
Termination for Death or Disability.  Section 4(a)(iii) of the Employment
Agreement shall be replaced in its entirety with the following provision:

 

“to the extent a deferred bonus has not been granted in respect of the calendar
year immediately preceding the calendar year in which such termination occurs, a
deferred bonus pursuant to Section 3.2(e) with respect to the calendar year
immediately preceding the calendar year in which such termination occurs, which
bonus shall vest in full and shall be paid in a lump sum on the tenth (10th)
business day following the date of such termination; and”

 

5.              Cause Termination.  Section 5.1(a) of the Employment Agreement
shall be replaced in its entirety with the following provision:

 

1

--------------------------------------------------------------------------------


 

“(a)  For purposes of this Agreement, “Cause” shall mean the Executive’s: 
(i) conviction of, or plea of guilty or nolo contendere to, a felony or a crime
of moral turpitude; (ii) willful fraud, misappropriation, dishonesty or
embezzlement, having a material adverse financial, economic or reputational
effect on the Company; (iii) willful misconduct or gross or willful neglect in
the performance of duties hereunder or (iv) breach in any material respect of
the terms and provisions of this Agreement; provided, that, in the event of a
termination of the Executive’s employment pursuant to clause (iii) or (iv), the
Company shall provide the Executive with a Notice of Termination at any time not
more than thirty (30) days following the occurrence of any of the events
described in such clause (or, if later, the Company’s knowledge thereof), and
the Executive shall have thirty (30) days following the provision of such Notice
of Termination to cure the basis for termination specified in such notice;
provided further, that a termination for Cause shall not be effective unless
approved by a vote of the majority of the entire Board of Directors (or such
other vote require pursuant to the by-laws of the Company) at a meeting duly
called and held at which the Executive shall have the right to be present and be
heard.  A “Notice of Termination” means a written notice which (I) indicates the
specific termination provision in this Agreement relied upon, (II) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (III) specifies the date on which the Executive’s
employment shall terminate (which date shall be not less than thirty (30) days
or more than sixty (60) days after the giving of such notice).”

 

6.              Certain Terminations of Employment.  Sections 5.2(b) and (c) of
the Employment Agreement shall be replaced in their entirety with the following
provisions:

 

“(b)                           The Company may terminate the Executive’s
employment at any time for any reason or no reason, and the Executive may
terminate the Executive’s employment with the Company for Good Reason pursuant
to Section 5.2(a).  If the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason, in each case during the Term,

 

(i) the Executive shall receive Annual Salary and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination), as
well as any Annual Bonus earned with respect to a calendar year completed during
the Term but not yet paid, to be paid in a lump sum on the thirtieth (30th) day
following the date of such termination;

 

(ii) (A) (x) the Executive shall receive a prorated Annual Bonus with respect to
the calendar year in which such termination occurs, based on actual performance
and payable in a lump sum by March 15 of the calendar year following the
calendar year to which such bonus relates; or (y) if such termination occurs
within twenty-four (24) months following a Change in Control (as defined in the
Amended and Restated Air Lease Corporation 2010 Equity Incentive Plan, as
amended from time to time, or any successor plan), in lieu of the benefit set
forth in clause (x) of this Section 5.2(b)(ii)(A), the Executive shall receive a
prorated portion of the target Annual Bonus with respect to the calendar year in
which such termination occurs, payable in a lump sum on the thirtieth (30th) day
following the date of termination, and (B) to the extent a deferred bonus has
not been granted in respect of the calendar year immediately preceding the
calendar year in which such termination occurs, the Executive shall receive a
deferred bonus pursuant to Section 3.2(e) with respect to the calendar year
immediately preceding the calendar year in which such termination occurs, which
deferred bonus shall vest pro rata (beginning January 1 of the calendar year
following the calendar year with respect to which the deferred bonus is granted
) and shall be paid in a lump sum on the thirtieth (30th) day following the date
of termination; provided that if such termination occurs within twenty-four (24)
months following a Change in Control, such deferred bonus shall vest in full and
shall be paid in a lump sum on the thirtieth (30th) day following the date of
termination;

 

2

--------------------------------------------------------------------------------


 

(iii) (A) subject to compliance with the Executive’s covenants set forth in
Section 6 below, (w) the Executive shall receive an amount equal to two
(2) times the sum of (a) the Annual Salary in effect as of the date of
termination and (b) the average of the Annual Bonus payments received during the
thirty-six (36) month period immediately prior to date of termination, such
amount payable in substantially equal installments in accordance with the
customary payroll practices of the Company applicable to senior executives
during the period commencing on the date of termination and ending on the second
anniversary of the date of termination (the “Continuation Period”); provided,
however, that no payments under clause (w) of this Section 5.2(b)(iii)(A) shall
be made prior to the first payroll date occurring on or after the thirtieth
(30th) day following the date of termination (such payroll date, the “First
Payroll Date”) (with amounts otherwise payable prior to the First Payroll Date
paid on the First Payroll Date without interest thereon), (x) subject to the
Executive’s valid election to continue healthcare coverage under applicable law,
the Executive shall receive through the end of the Continuation Period,
continuing coverage under the group health plans in which the Executive was
participating at the time of termination of employment; provided, however, that
(a) if any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the period of continuation coverage to be, exempt
from the application of Section 409A of the Internal Revenue Code under Treasury
Regulation Section 1.409A-1(a)(5), or (b) the Company is otherwise unable to
continue to cover the Executive under its group health plans (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to the Executive as currently taxable compensation in substantially equal
monthly installments over the continuation coverage period (or the remaining
portion thereof), (y) the Company shall continue to pay the premiums for the
Executive’s term life insurance described in Section 3.3(b) through the end of
the Continuation Period, and (z) any deferred bonuses granted but not yet paid
pursuant to Section 3.2(e), with respect to years prior to the year in which the
termination of the Executive’s employment occurred, shall vest pro rata
(beginning January 1 of the calendar year following the calendar year with
respect to which the deferred bonus is granted ) and shall be paid in a lump sum
on the thirtieth (30th) day following the date of termination.  For the
avoidance of doubt, if the Executive was granted a deferred bonus in respect of
calendar year 2012 which was scheduled to vest on December 31, 2014 and the
Executive was terminated on March 31, 2014, the Executive would vest as to
sixty-two and one-half percent (62.5%) of such deferred bonus award;

 

or (B) if such termination occurs within twenty-four (24) months following a
Change in Control, in lieu of the benefit set forth in clause (A) of this
Section 5.2(b)(iii), (w) the Executive shall receive an amount equal to three
(3) times the sum of (a) the Annual Salary in effect as of the date of
termination and (b) the target Annual Bonus with respect to the calendar year in
which such termination occurs, (x) the Executive shall receive a cash payment
representing the COBRA costs of providing benefits under the group health plans
in which the Executive was participating at the time of termination of
employment for two (2) years, (y) the Executive shall be entitled to a lump sum
payment of the premiums for the Executive’s term life insurance described in
Section 3.3(b) for a period of two (2) years, and provided that the Change in
Control also constitutes a change in control event pursuant to Treasury
Regulations Section 1.409A-3(i)(5)(v), the amounts set forth in clauses
(w) through (y) of this Section 5.2(b)(iii)(B) shall be paid in a lump sum on
the thirtieth (30th) day following the date of termination, or if the Change in
Control does not constitute a change in control event pursuant to Treasury
Regulations Section 1.409A-3(i)(5)(v), each of such amounts set forth in clauses
(w) through (y) of this Section 5.2(b)(iii)(B) shall be payable in substantially
equal installments in accordance with the customary payroll practices of the
Company applicable to senior executives during the period commencing on the date
of termination and ending on the second anniversary of the date of termination;
provided, further, that no such payments shall be made prior to the First
Payroll Date (with amounts otherwise payable prior to the First Payroll Date
paid on the First Payroll Date without interest thereon), and (z) any deferred
bonuses granted but not yet paid pursuant to Section 3.2(e), with respect to
years prior to the year in which the termination of the Executive’s employment
occurred, shall vest in full and shall be paid in a lump sum on the thirtieth
(30th) day following the date of termination;

 

3

--------------------------------------------------------------------------------


 

(iv) to the extent not previously vested as of the date of such termination, the
RSUs shall be subject to accelerated time-vesting, but shall remain subject to
any unmet performance conditions set forth in the applicable RSU Agreement and,
for this purpose, shall remain outstanding until the end of the applicable
performance period, and the Executive’s rights to benefits and payments under
any other stock option, restricted stock unit or other award granted under an
equity-based incentive plan of the Company shall be determined in accordance
with the terms and provisions of such plans and any agreements under which such
stock options, restricted stock units or other awards were granted; and

 

(v) the Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

 

Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Section 5.2(b)(ii) and 5.2(b)(iii) that
the Executive execute and deliver to the Company a release of claims in
substantially the form attached hereto as Exhibit B (the “Release) within
twenty-one (21) days following the date of termination of the Executive’s
employment and that the Executive not revoke such release within seven (7) days
thereafter.

 

(c)                                  Notwithstanding clause (iii)(B) of
Section 5.2(b), (i) nothing herein shall restrict the ability of the Company to
amend or terminate the plans and programs referred to in such clause
(iii)(B) from time to time in its sole discretion, and (ii) the Company shall in
no event be required to provide any benefits otherwise required by such clause
(iii)(B) after such time as the Executive becomes entitled to receive benefits
of the same type from another employer or recipient of the Executive’s services
(such entitlement being determined without regard to any individual waivers or
other similar arrangements).”

 

7.              Notices.  The reference to “Suite 600N” in Section 7.5(a) shall
be replaced with “Suite 1000N”, and the reference to “Grant A. Levy, Executive
Vice President and General Counsel” in Section 7.5(a) shall be replaced with
“Carol H. Forsyte, Executive Vice President, General Counsel, Corporate
Secretary and Chief Compliance Officer”.

 

8.              Parachute Payments.  The following shall be added as a new
Section 7.17:

 

“7.17  Parachute Payments.  If any payment or benefit the Executive would
receive pursuant to the Employment Agreement or otherwise, including accelerated
vesting of any equity compensation (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code, and
(ii) but for this sentence, be subject to the excise tax set forth in
Section 4999 of the Internal Revenue Code (“Excise Tax”), then such Payment
shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: (A) cash payments shall be reduced
first and in reverse chronological order such that the cash payment owed on the
latest date following the occurrence of the event triggering such Excise Tax
will be the first cash payment to be reduced; (B) accelerated vesting of stock
awards shall be cancelled/reduced next and in the reverse order of the date of
grant for such stock awards (i.e., the vesting of the most recently granted
stock awards will be reduced first), with full-value awards reversed before any
stock option or stock appreciation rights are reduced; and (C) employee benefits
shall be reduced last and in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
Excise Tax will be the first benefit to be reduced.  The Company shall appoint a
nationally recognized accounting firm to make the determinations required under
this Section 7.17 and perform the foregoing calculations.  The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.  The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and the Executive within fifteen (15)
calendar days after the date on which right to a Payment is triggered (if
requested at that time by the Company or the Executive) or such other time as
requested by the Company or the Executive.  If the accounting firm determines
that no Excise Tax is payable with respect to a Payment, either before or after
the application of the Reduced Amount, it shall furnish the Company and the
Executive with an opinion reasonably acceptable to the Executive that no Excise
Tax will be imposed with respect to such Payment.  Any good faith determinations
of the accounting firm made hereunder shall be final, binding and conclusive
upon the Company and the Executive.”

 

4

--------------------------------------------------------------------------------


 

9.              Terminations.  The following shall be added as a new
Section 7.18:

 

“7.18  Terminations.  Upon termination of the Executive’s employment for any
reason, unless otherwise specified in a written agreement between the Executive
and the Company, the Executive shall be deemed to have resigned from all
offices, directorships, and other employment positions if any, then held with
the Company, and shall take all actions reasonably requested by the Company to
effectuate the foregoing.”

 

10.       Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of California without regard to any
principles of conflicts of law which could cause the application of the laws of
any jurisdiction other than the State of California.

 

11.             Binding Effect.  This Amendment shall be binding upon and inure
to the benefit of the parties and their respective successors, permitted
assigns, heirs, executors and legal representatives.

 

12.             No Other Changes.  Except as expressly set forth herein, all of
the provisions of the Employment Agreement shall remain unchanged and in full
force and effect.  After the date hereof, any reference to the Employment
Agreement shall mean the Employment Agreement as amended or modified hereby.

 

13.             Counterparts.  This Amendment may be executed by the parties
hereto in separate counterparts (including by facsimile or .pdf or .tif
attachment to electronic mail), each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument.  Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

 

AIR LEASE CORPORATION

 

 

 

 

 

By:

/s/ Ronald D. Sugar

 

Name:

Ronald D. Sugar

 

Title:

Chair, Compensation Committee

 

 

 

 

 

STEVEN F. UDVAR-HÁZY

 

 

 

/s/ STEVEN F. UDVAR-HÁZY

 

6

--------------------------------------------------------------------------------